Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art is to Handley (US 10,125,486).  Handley (Fig 3) is the closest prior art but does not disclose a moveable barrier system comprising: a first panel having a first vertical edge and a second vertical edge, the first vertical edge rotatably coupled to a first portion of a perimeter of a room along a first axis, the perimeter of the room formed by one or more walls and defining a first area; and a second panel having a third vertical edge and a fourth vertical edge, the third vertical edge of the second panel rotatably coupled to the second vertical edge of the first panel, the fourth vertical edge of the second panel removably coupled to a second portion of the perimeter of the room; the first panel having: a first structural layer that forms a vertical plane, spanning the first vertical edge and the second vertical edge, a first projectile resistant layer that is resistant to projectile impact, and a second projectile resistant layer that is resistant to projectile impact; and the second panel having: a second structural layer that forms a vertical plane, spanning the third vertical edge and the fourth vertical edge, a third projectile resistant layer that is resistant to projectile impact, and a fourth projectile resistant layer that is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641